Case 3:21-cr-00013-HES-JBT Document 30 Filed 06/08/21 Page 1 of 2 PageID 57



                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                     JACKSONVILLE DIVISION

UNITED STATES OF AMERICA


vs.                                           CASE NO. 3:21-cr-13-HES-JBT

ADAM AVERY HONEYCUTT
                                   /


        ACCEPTANCE OF PLEA OF GUILTY> ADJUDICATION
            OF GUILT. AND NOTICE OF SENTENCING


      The Court adopts the Report and Recommendation Concerning Plea of

Guilty entered by United States Magistrate Joel B. Toomey (Doc. No. 29), filed

June 1, 2021, to which the parties waived the fourteen (14) day objection

period, and accepts the Defendant's plea of guilty to Count(s) One of the

Indictment, and the Defendant is adjudged guilty of such offenses.         In

accordance with United States v. Hyde, 520 U.S. 670 (1997), the Court defers

consideration of accepting the plea agreement until the Pre-Sentence Report is

completed.

      SENTENCING is hereby scheduled for Wednesday, October 13,

2021, at 10:00 am, before the Honorable Harvey E. Schlesinger, United States

District Judge, in Courtroom IOC, 10^^ Floor, United States Courthouse, 300

North Hogan Street, Jacksonville, Florida.

      IN ACCORDANCE WITH LOCAL RULE 4.12, WITHIN 14 DAYS OF

RECEIVING      THE    PRESENTENCE        REPORT, COUNSEL (OR             THE
Case 3:21-cr-00013-HES-JBT Document 30 Filed 06/08/21 Page 2 of 2 PageID 58



DEFENDANT IF ACTING PRO SE)SHALL COMMUNICATE IN WRITING

TO   THE      PROBATION        OFFICER.        AND   TO   EACH   OTHER,   ANY


OBJECTIONS THEY HAVE TO THE FACTUAL STATEMENTS AND

GUIDELINE CALCULATIONS CONTAINED IN OR OMITTED FROM THE

REPORT.


      IF THE PARTIES WANT THE COURT TO CONSIDER ANY WRITTEN


MATERIAL        OTHER    THAN          THE   PRESENTENCE      INVESTIGATION


REPORT, IT MUST BE SUBMITTED NO LATER THAN NOON ON

Monday.       October   4.     2021>     COUNSEL      SHALL      NOTIFY   THE


COURTROOM DEPUTY,AS SOON AS POSSIBLE,IF THEY BELIEVE

THE SENTENCING HEARING WILL BE LONGER THAN 45 MINUTES.


      DONE AND ORDERED at Jacksonville, Florida, this                         of

June, 2021.




                                        Um^Bd Statds^istrict Judge


Copy to:      Laura Cofer Taylor, Esq.
              Lisa Call, Esq.
              U.S. Marshal
              U.S. Probation




                                         -2-
